OPINION — AG — ** REIMBURSEMENT — TRAVEL EXPENSES — COUNTY OFFICER ** INSOFAR AS REGULAR DAILY TRIPS TO WETUMKA ARE MADE WHICH TRIPS ARE, IN EFFECT, IN CONNECTION WITH BEING AN OFFICE AT A TOWN, CITY OR PLACE OTHER THAN AT THE COUNTY SEAT FOR THE PURPOSE OF MEETING AND RECEIVING THE PUBLIC, THAT YOU WOULD BE ENTITLED TO BE REIMBURSED BY THE COUNTY FOR TRAVELING EXPENSES (COUNTY ATTORNEY), THIS IS NOT TO SAY THE THE AG ADVISES THAT YOU ARE ENTITLED TO BE REIMBURSED FOR TRAVEL EXPENSES WHEN MAKING TRIPS TO WETUMKA WHICH EXPENSES " ARE INCURRED IN PERFORMING THE ACTUAL AND NECESSARY OFFICIAL DUTIES " OF YOUR OFFICE. (PER DIEM, MILEAGE, COUNTY OFFICER) CITE: 19 Ohio St. 133 [19-133], 19 Ohio St. 180.47 [19-180.47] (JAMES P. GARRETT)